Citation Nr: 9933004	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  96-35 187	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Evaluation of residuals of a bunionectomy of the left 
foot, currently rated as 10 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability.  

4.  Evaluation of a left shoulder disability, currently rated 
as 20 percent disabling.  

5.  Evaluation of mechanical low back pain, currently rated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 28, 
1991, to June 20, 1995.  She also had four months and two 
days of active service prior to June 28, 1991.  

This appeal arises, in part, from a September 18, 1995, 
rating action of the Columbia, South Carolina, RO.  In that 
decision, the RO denied service connection for depression and 
granted service connection for residuals of a bunionectomy of 
the left foot (10%), a left shoulder disability (0%), and 
mechanical low back pain (20%), effective from June 21, 1995.  
During the appeal, and specifically by a February 8, 1996 
rating action, the RO assigned a 20 percent disability 
evaluation to the veteran's service-connected left shoulder 
disability, effective from June 21, 1995.  Additionally, this 
case comes to the Board following June 4, 1996 and October 7, 
1996 rating actions in which the RO denied a claim of 
entitlement to a total rating based on individual 
unemployability.

In July 1998, the Board of Veterans' Appeals (Board) remanded 
certain rating claims (left shoulder and low back) to the RO 
for further evidentiary development and remanded her left 
foot rating claim to the RO to comply with governing 
adjudicative procedures.  The Board previously characterized 
these rating claims as claims of entitlement to increased 
ratings.  However, because these appeals originate from 
original awards, they are best described as evaluations of 
original ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).)


FINDINGS OF FACT

1.  By a September 18, 1995, rating action, the RO, among 
other things, denied service connection for depression.  By a 
letter dated on September 22 1995, the RO notified the 
veteran of this decision and of her procedural and appellate 
rights.  

2.  On June 7, 1996, the RO received a notice of disagreement 
(NOD) with the denial of the veteran's claim of service 
connection for depression.  

3.  A supplemental statement of the case (SSOC), which was 
issued on October 31, 1996, addressed the issue of 
entitlement to service connection for depression.  In an 
associated cover letter, the RO explained to the veteran 
that, if this SSOC contained a new issue not previously 
addressed, she had only 60 days to perfect her appeal as to 
the new issue.  

4.  In a statement executed on January 2, 1997, the veteran's 
representative expressed disagreement with the denial of 
service connection for depression.  Additionally, the veteran 
presented testimony regarding this issue at the personal 
hearing conducted before a hearing officer at the RO on 
February 26, 1997.  

5.  By the September 18, 1995, rating action, the RO also 
granted service connection for residuals of a bunionectomy of 
the left foot and assigned a 10 percent rating.  By a letter 
dated on September 22 1995, the RO notified the veteran of 
this decision and of her procedural and appellate rights.  

6.  On November 30, 1995, the RO received a NOD which 
included an expression of disagreement with the rating 
assigned to the veteran's service-connected left foot 
disability.  

7.  On February 21, 1996, the RO issued a statement of the 
case (SOC) which addressed the rating claim for her 
service-connected left foot disability.  In an associated 
cover letter, the RO explained to the veteran that, in order 
to complete her appeal, she needed to submit a formal appeal, 
or a request for an extension of time for the filing of a 
formal appeal, within 60 days from the date of the letter or 
within the remainder of the one-year period from the date of 
the letter notifying her of the denial.

8.  At the February 26, 1997 personal hearing conducted 
before a hearing officer at the RO, the veteran presented 
testimony regarding her service-connected left foot 
disability.  

9.  By June 4, 1996 and October 7 1996 rating actions, the RO 
denied a claim of entitlement to a total rating based on 
individual unemployability.  By letters dated on June 5, 1996 
and October 10, 1996, the RO notified the veteran of these 
decisions and of her procedural and appellate rights.  

10.  Despite not having received a NOD with the denial of the 
claim of entitlement to a total rating based on individual 
unemployability, the RO included this issue in the SSOC which 
was issued on October 31, 1996.  

11.  In the statement which was executed on January 2, 1997 
and later received at the RO, the veteran's representative 
expressed disagreement with the denial of the total rating 
claim based on individual unemployability.  Additionally, the 
veteran presented testimony regarding this issue at the 
personal hearing conducted before a hearing officer at the RO 
on February 26, 1997.  

12.  The veteran's service-connected left shoulder disability 
is essentially asymptomatic in that it is manifested by full 
range of motion, no instability, no rotator cuff or scapular 
atrophy, and no radiographic or neurological abnormality.  

13.  The veteran's service-connected mechanical low back pain 
is manifested by complaints of pain in her low back, numbness 
and tingling sensations in her lower extremities, and some 
limitation of motion of the lumbar spine. 


CONCLUSIONS OF LAW

1.  A timely substantive appeal was not received with respect 
to the RO's September 18, 1995 denial of service connection 
for depression and a rating greater than 10 percent for 
residuals of a left foot bunionectomy.  38 U.S.C.A. §§ 7105, 
7108 (West 1991); 38 C.F.R. §§ 3.104, 3.105, 20.200, 20.201, 
20.202, 20.302, 20.303, 20.305, 20.306 (1999).

2.  A timely substantive appeal was not received with respect 
to the RO's June 4, 1996 and October 7, 1996 denial of a 
total rating based on individual unemployability.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 3.104, 
3.105, 20.200, 20.201, 20.202, 20.302, 20.303, 20.305, 20.306 
(1999).  

3.  A rating greater than 20 percent for a service-connected 
left shoulder disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.124a, 
Code 8510 (1999).  

4.  A rating greater than 20 percent for service-connected 
mechanical low back pain is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.71a, 
Codes 5292, 5293, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of Appeal

An appeal to the Board consists of a timely filed NOD and, 
after a SOC has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. §§ 7105(a), 7108 (West 1991); 38 C.F.R. 
§ 20.200 (1999).  A NOD must be filed within one year from 
the date of mailing of the notice of the determination.  
38 U.S.C.A. § 7105(b)(1) (West 1991); see also 38 C.F.R. 
§ 20.201 (1999).  A substantive appeal must be filed within 
60 days from the date the SOC is mailed, or within the 
remainder of the one-year period from the date of mailing of 
the notice of determination, whichever occurs later.  
38 U.S.C.A. § 7105(d)(3) (West 1991) and 38 C.F.R. 
§§ 20.302(b), 20.303 (1999); see also 38 C.F.R. § 20.202 
(1999).  

A substantive appeal consists of a properly completed 
VA Form 9, Appeal to Board of Veterans' Appeals, or 
correspondence containing the necessary information.  
Regardless of the particular form, a substantive appeal must 
"either indicate that the appeal is being perfected as to 
all . . . issues or must specifically identify the issues 
appealed."  In addition, a substantive appeal must "set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  
38 C.F.R. § 20.202 (1999); see also 38 U.S.C.A. § 7105(d)(3) 
(West 1991).  

The Board does not have jurisdiction over an issue for which 
an appeal has not been timely perfected.  See 38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet.App. 554 (1993); 
38 C.F.R. §§ 3.104, 3.105 (1999) (in the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of a case); see also YT v. Brown, 9 
Vet.App. 195 (1996); Cuevas v. Principi, 3 Vet.App. 542, 546 
(1992).  Cf.  Rowell v. Principi, 4 Vet.App. 9 (1993).  In 
short, if a claimant fails to file a substantive appeal in a 
timely manner, "[s]he is statutorily barred from appealing 
the RO decision."  Roy v. Brown, 5 Vet.App. 554, 556 (1993).  
See also, YT v. Brown, 9 Vet.App. 195 (1996); Cuevas 
v. Principi, 3 Vet.App. 542, 546 (1992).  Cf.  Rowell 
v. Principi, 4 Vet.App. 9 (1993).  

In computing the time limit for the filing of a substantive 
appeal, the first day of the specified period is excluded, 
and the last day is included.  38 C.F.R. § 20.305(b) (1999).  
Where the time limit would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding workday is included in the 
computation.  Id.  See 38 C.F.R. § 20.306 (1999).  A 
substantive appeal postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  38 C.F.R. § 20.305(a) (1999).  In the event that the 
postmark is not of record, VA regulations provide that the 
postmark date will be presumed to be five days prior to the 
date of receipt of the document by VA.  Id.  In calculating 
the five-day period, Saturdays, Sundays, and legal holidays 
are excluded.  Id.  

Additionally, VA regulations provide that the period for 
filing a substantive appeal may be extended for good cause.  
38 C.F.R. § 20.303 (1999).  The request for such an extension 
must be in writing and must be made prior to the expiration 
of the time limit for filing which would otherwise apply.  
Id.  

A.  Depression

By a September 18, 1995, rating action, the RO denied service 
connection for depression.  In a September 22, 1995 letter, 
the RO notified the veteran of this decision and of her 
procedural and appellate rights.  Thereafter, in an April 
1996 statement, the veteran's representative requested an 
explanation for the September 1995 denial of the veteran's 
claim.  In May 1996, the RO forwarded a copy of the September 
1995 rating action which included the reasons and bases for 
the denial of service connection for depression.  On June 7, 
1996, the RO received the veteran's NOD with the denial of 
the claim of service connection for depression.  

On October 31, 1996, the RO issued a SSOC, which included the 
claim of entitlement to service connection for depression.  
Importantly, in an associated cover letter, the RO explained 
to the veteran that, if the SSOC contained an issue that had 
not been previously addressed, she had only 60 days to 
perfect her appeal as to the new issue.  Subsequently, in a 
statement executed on January 2, 1997, the veteran's 
representative expressed disagreement with the denial of 
service connection for depression.  Additionally, the veteran 
presented testimony regarding this issue at the personal 
hearing conducted before a hearing officer at the RO on 
February 26, 1997.  See, hearing transcript (T.) at 14-16.  

The first statement which might be construed as a substantive 
appeal regarding the denial of service connection for 
depression was not executed until January 2, 1997, more than 
60 days after the SSOC was furnished to the veteran on 
October 31, 1996.  Significantly, however, the veteran only 
had 60 days in which to perfect an appeal as to new issues 
addressed in the October 1996 SSOC.  38 C.F.R. § 20.302(c) 
(1999) (when issues not covered in the original statement of 
the case are addressed in a SSOC, a claimant only has 60 days 
in which to perfect an appeal).  (The Board also notes that 
the January 1997 document was also clearly executed more than 
one year following the September 22, 1995, notification of 
the denial.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§§ 20.302(b), 20.303 (1999).)  

Although the provisions of 38 C.F.R. § 20.305 (1999) allow 
the Board to presume that a document was postmarked five days 
prior to the date of receipt, and thereby filed at a time 
earlier than actually received, it is clear that the January 
1997 statement was not even executed until after the 60-day 
period.  Therefore, the document was not prepared in time to 
be considered timely.

In light of the sequence described above, the Board finds 
that the evidence demonstrates that a timely substantive 
appeal was not received with respect to the September 18, 
1995, denial of service connection for depression.  The 
veteran's appeal must therefore be dismissed as untimely.  
The veteran is barred by law from appealing the RO's 
September 18, 1995, decision (with respect to the claim for 
service connection for depression).  See Roy v. Brown, 
5 Vet.App. 554, 556 (1993).  See also, YT v. Brown, 
9 Vet.App. 195 (1996); Cuevas v. Principi, 3 Vet.App. 542, 
546 (1992).  Cf.  Rowell v. Principi, 4 Vet.App. 9 (1993).  

B.  Left Foot Bunionectomy

By the September 18, 1995, rating action, the RO also granted 
service connection for residuals of a bunionectomy of the 
left foot and assigned a 10 percent rating for this 
disability.  In the September 22, 1995 letter, the RO 
notified the veteran of this decision and of her procedural 
and appellate rights.  Thereafter, on November 30, 1995, the 
RO received a NOD which included an expression of 
disagreement with the rating assigned to this 
service-connected left foot disability.  

On February 21, 1996, the RO issued a SOC which in part 
addressed the left foot rating issue.  In an associated cover 
letter, the RO explained to the veteran that, in order to 
complete her appeal, she needed to submit a formal appeal, or 
a request for an extension of time for the filing of a formal 
appeal, within 60 days from the date of the letter or within 
the remainder of the one-year period from the date of the 
letter notifying her of the denial.  Thereafter, no 
expression of a desire to appeal the rating for the left foot 
disability was received until the veteran appeared at the 
February 1997 personal hearing.  At this hearing, the veteran 
presented testimony regarding this issue.  See T. at 7-8.  

Clearly, the personal hearing was held more than a year after 
the September 1995 notice and more than 60 days after the 
issuance of the SOC in February 1996.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.302(b), 20.303 
(1999).  Consequently, the Board finds that the evidence 
demonstrates that a timely substantive appeal was not 
received with respect to the September 18, 1995, rating 
action which granted service connection for residuals of a 
bunionectomy of the left foot and assigned a 10 percent 
rating for this disorder.  As with the claim of service 
connection for depression, the veteran is barred by law from 
appealing the RO's September 18, 1995, decision, at least 
with respect to the rating claim for her service-connected 
left foot disability.  See Roy v. Brown, 5 Vet.App. 554, 556 
(1993).  See also, YT v. Brown, 9 Vet.App. 195 (1996); Cuevas 
v. Principi, 3 Vet.App. 542, 546 (1992).  Cf.  Rowell 
v. Principi, 4 Vet.App. 9 (1993).  

C.  Total Rating Based On Individual Unemployability

By June 4, 1996 and October 7, 1996, rating actions, the RO 
denied the issue of entitlement to a total rating based on 
individual unemployability.  In letters dated on June 5, 1996 
and October 10, 1996, the RO notified the veteran of these 
decisions and of her procedural and appellate rights.  Even 
though no formal expression of disagreement had been received 
with respect to the denial of this total rating claim, the RO 
included the issue in the SSOC furnished on October 31, 1996.  

As noted above, correspondence executed on January 2, 1997, 
was received from the veteran's representative.  In this same 
correspondence, disagreement with the denial of a total 
rating based on individual unemployability was set forth.  
Significantly, however, the veteran only had 60 days in which 
to perfect an appeal as to new issues addressed in the 
October 1996 SSOC.  38 C.F.R. § 20.302(c) (1999) (when issues 
not covered in the original statement of the case are 
addressed in a SSOC, a claimant only has 60 days in which to 
perfect an appeal).  

Consequently, the Board's analysis of the total rating claim 
is similar to the claim for service connection for 
depression.  Because the January 1997 document was not 
executed until after the expiration of the 60-day period, it 
may not be construed as a timely filed appeal.  (As noted 
above, the postmark rule of 38 C.F.R. § 20.305 (1999) does 
not apply where it is clear that the document was not 
executed until after the appeal period had run.)

The Board acknowledges that the RO again addressed the total 
rating issue after receipt of the January 1997 disagreement.  
Specifically, the veteran presented testimony regarding her 
total rating claim at the February 1997 personal hearing.  
See T. at 10-13.  Additionally, the SSOC, which included the 
hearing officer's decision and which was issued on 
February 28, 1997, addressed the total rating claim.  
However, even if this latter SSOC is viewed as triggering the 
60-day period of § 20.302(c), no timely response was 
received.  (A VA Form 9 was received on the same day as the 
SSOC was issued, but it is clear that this document was 
prepared two days earlier and could not have been written in 
response to the February 1997 SSOC.)  

Because a timely appeal was not received, the appeal of the 
total rating claim is dismissed.  In other words, the veteran 
is barred by law from appealing the RO's June 4, 1996 and 
October 7, 1996, decisions with respect to the total rating 
claim.  See Roy v. Brown, 5 Vet.App. 554, 556 (1993).  See 
also, YT v. Brown, 9 Vet.App. 195 (1996); Cuevas v. Principi, 
3 Vet.App. 542, 546 (1992).  Cf.  Rowell v. Principi, 
4 Vet.App. 9 (1993).  

Rating Issues

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  

A.  Left Shoulder Disability

According to the veteran's service medical records, in April 
1994, she described weakness in her entire left arm.  
Thereafter, in January 1995, she reported, in part, that she 
experienced numbness in her left upper extremity.  At a 
neurological evaluation completed on the same day, the 
veteran again complained of transient paresthesia of her left 
upper extremity "in a stocking glove fashion."  She 
explained that these symptoms occurred approximately three to 
four times a week.  Physical examination demonstrated 5/5 
strength in her left upper extremity, and muscle stretch 
reflexes which were 2+ and symmetrical in the upper 
extremities.  There was no obvious atrophy in the upper 
extremities.  There was normal upper extremity 
proprioception.  

A periodic medical examination completed in March 1995 
demonstrated pain on palpation of the left shoulder over the 
trapezius distribution, as well as a burning paresthesia of 
her left arm.  The veteran reported having daily shoulder 
pain for the previous eight months and experiencing neck 
pain.  Chronic left shoulder pain, of unclear etiology, was 
diagnosed.  In April 1995, the veteran was treated for 
nonspecific left arm pain.  

In an undated Medical Evaluation Board report, complaints of 
numbness in her left arm were noted.  She stated that her 
left arm was affected by her painful back.  Another undated 
service medical record shows that the veteran had pulled her 
left shoulder and that she had experienced shoulder pain.  
(Service records indicate that she is left handed.)

The veteran was discharged from active military service in 
June 1995.  At a VA general medical examination conducted in 
August 1995, the veteran complained of left-sided heaviness 
and numbness with intermittent weakness since basic training.  
She reported that, although a full evaluation completed prior 
to discharge provided no diagnosis, a chiropractor was 
treating her for pinched nerves.  The examiner diagnosed, in 
pertinent part, left-sided weakness, but did not specifically 
mention the veteran's left shoulder.  

After reviewing this evidence (i.e., the service medical 
records as well as the report of the August 1995 VA general 
medical examination), the RO, in a September 1995 rating 
action, granted service connection for a left shoulder 
disability and assigned a noncompensable evaluation for this 
disability, effective from June 21, 1995.  According to the 
rating decision, the RO, in assigning the noncompensable 
evaluation, considered the nature of paralysis to the 
veteran's upper radicular group (under Diagnostic Code 8510).  

During the appeal, and specifically, by a February 1996 
rating action, the RO granted an increased evaluation to 
20 percent, effective from June 21, 1995, for the veteran's 
service-connected left shoulder disability.  The RO based 
this allowance on VA outpatient treatment records.  

According to these outpatient reports, the veteran had made 
periodic complaints of left shoulder pain.  Specifically, in 
October 1995, the veteran sought treatment for complaints of 
paresthesia of her left upper extremity during the previous 
year.  She reported that she had been told that she might 
have paresthesia related to multiple sclerosis.  Left arm 
weakness with no focal neurological deficit was assessed.  In 
November 1995, the veteran again complained of left shoulder 
pain as well as numbness in both of her upper extremities 
(greater on the left side).  Neuropathy was suspected.  

Following notification of the February 1996 decision, the 
veteran perfected a timely appeal with respect to the issue 
of evaluation of her service-connected left shoulder 
disability.  Because the veteran has appealed from an initial 
award, consideration will be given as to whether a rating 
greater than 20 percent for her service-connected left 
shoulder disability was warranted for any period of time 
during the pendency of her claim.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

According to the applicable diagnostic code, evidence of mild 
incomplete paralysis of the upper radicular group warrants an 
evaluation of 20 percent.  Evidence of moderate incomplete 
paralysis of the upper radicular group (major extremity) will 
result in the assignment of a 40 percent disability rating.  
Severe incomplete paralysis of the major upper radical group 
warrants an evaluation of 50 percent.  Evidence of complete 
paralysis of the major upper radicular group, with loss of 
all (or severely affected) shoulder and elbow movements but 
with hand and wrist movements which are not affected, will 
result in the assignment of a 70 percent disability rating.  
38 C.F.R. § 4.124a, Code 8510 (1999).  

With regard to this left shoulder disability, the veteran 
testified at the February 1997 personal hearing that she 
experienced constant pain, which "at times is unbearable" 
and that the pain begins in her left shoulder and radiates 
down into her hand.  T. at 8-9.  The veteran, who testified 
that she is left handed, also described swelling, numbness, 
and a tingling sensation in her left hand.  T. at 8.  

Additional pertinent medical records received during the 
current appeal indicate that, in a July 1995 letter, a 
private physician noted that the veteran had "numbness and 
pain to the left shoulder, arm, and left leg."  The 
physician also explained that the veteran had a neurological 
compression in the left brachial plexus (C5-T1) and left 
sciatic nerve from the L5-S1 joint.  

Subsequently, in February 1996, the veteran complained of 
paresthesia and weakness in her left arm as well as a 
tingling sensation in her left shoulder.  Examination 
demonstrated a range of motion of her upper extremities which 
was within normal limits.  Paresthesia and weakness of the 
left arm were assessed.  In March 1996, the veteran 
complained, in pertinent part, of left shoulder pain.  
Examination demonstrated some pain on maximum combined 
abduction and extension.  One month later, the veteran 
described left arm paresthesia and cervical neck pain since 
1994 and noted that the paresthesia and weakness of her left 
arm had worsened since her last visit (in that these symptoms 
occurred more frequently).  Left arm weakness and paresthesia 
were assessed.  A radiographic report of x-rays taken of the 
veteran's cervical spine also in April 1996 noted that the 
veteran had a clinical history of weakness and pain radiating 
from her neck into her left shoulder and arm.  The impression 
of changes compatible with muscle spasm was provided.

In July 1996, the veteran sought treatment for a history of 
left shoulder pain and numbness.  An electromyograph (EMG) of 
her upper extremities, which was completed in March 1996, was 
within normal limits.  The veteran denied any particular 
injury to her shoulder.  Examination was positive for 
crepitus and showed some "cogwheeling" motion, no atrophy 
of the left arm muscles, and normal strength.  A diagnostic 
impression of chronic left shoulder pain and weakness of 
unknown etiology was given.  Approximately two weeks later, 
the veteran continued to report muscle spasm in her cervical 
area, a popping sensation in her left shoulder when she 
moved, and constant pain radiating down both of her arms.  
Examination reflected that the veteran's left shoulder was 
lower than her right, that the muscle mass in her left 
shoulder was less than in her right shoulder, that she had 
less range of motion in her left shoulder than her right, and 
that she had crepitus in both of her shoulders with rotation.  
The assessment of continued muscle spasm and pain was 
provided.  In August 1996, the veteran returned for the 
results of an MRI completed on her left shoulder.  Although 
the veteran continued to complain of left arm weakness and 
tingling, multiple studies and evaluations were negative.  In 
fact, the MRI completed on her left shoulder in that month 
was within normal limits.  The assessment of chronic left arm 
numbness and weakness of unknown etiology was given.  

In September 1996, the veteran continued to complain of left 
shoulder pain.  Subsequently, at a November 1996 psychiatric 
treatment session, the veteran again described shoulder pain.  
Additional outpatient treatment records dated in January, 
February, and May 1997 also noted complaints of left shoulder 
pain and left arm numbness (from the shoulder).  In April 
1998, the veteran reported that she had a history of left 
shoulder pain and left arm weakness and tingling since 1991.  
In July 1998, the veteran again complained of left shoulder 
pain.  

In December 1998, the veteran was afforded a VA joints 
examination, at which time she reported that she had a 
history of weakness and tingling in her left arm.  The 
examiner noted that this symptomatology had been thoroughly 
worked up without any obvious etiology.  Additionally, the 
veteran stated that she had previously seen a chiropractor 
for manipulation who felt that she had "some type of 
brachial plexus issue."  Specifically with regard to her 
left upper extremity, the veteran described a pulling 
sensation, numbness, and tingling down to her hand (including 
all fingers).  She reported having a history of an injury 
(i.e., a "snap") to her left shoulder while doing push-ups.  
The veteran denied having a history of dislocation.  

Examination demonstrated diminished sensation in a C6 and C8 
distribution in the upper extremities, full range of motion 
of her shoulders, no evidence of instability in either 
shoulder, and no evidence of rotator cuff or scapular 
atrophy.  The examiner noted that previous radiographic films 
taken of her shoulder had shown no evidence of abnormalities 
and that a previous MRI completed on her shoulder in August 
1996 was normal without any evidence of a rotator cuff tear.  
The examiner provided the impression of diffuse left upper 
extremity pain that did not seem to correspond to any 
specific level as far as nerve compression or radiculopathy.  
The examiner specifically stated that the shoulder itself was 
unremarkable with a full range of motion and no evidence of 
instability.  

At a VA peripheral nerves examination which was conducted on 
the same day as the VA joints evaluation, the examiner noted 
that the veteran had been seen by an orthopedist for "other 
joint and left shoulder pain."  However, at the VA 
peripheral nerves examination, the veteran described only 
neck and low back pain.  She did not report any left shoulder 
difficulties.  In fact, when describing pain radiating down 
her spine, the veteran specifically denied experiencing any 
pain in her arms or shoulders or any pain radiating from her 
neck into her arm.  No findings of a left shoulder disability 
were made.  

The Board acknowledges the veteran's complaints of pain, 
numbness, and weakness in her left upper extremity, including 
her left shoulder.  Significantly, however, the available 
medical records fail to demonstrate clear evidence of a 
disability specifically related to the veteran's left 
shoulder.  In fact, some medical reports associate the 
veteran's complaints regarding her left upper extremity with 
a cervical spine disorder.  For instance, x-rays taken of the 
veteran's cervical spine in April 1996 showed changes 
compatible with muscle spasm.  Additionally, the December 
1998 VA joints examination demonstrated diminished sensation 
in a C6 and C8 distribution in the upper extremities.  

The Board also acknowledges that a March 1996 medical record 
indicates that the veteran had some pain on maximum combined 
abduction and extension of her left shoulder and that a July 
1996 medical report notes that the veteran had less range of 
motion and less muscle mass in her left shoulder than in her 
right shoulder.  Significantly, however, the medical records 
generally reflect essentially an asymptomatic left shoulder, 
including full range of motion, no instability, no rotator 
cuff or scapular atrophy, and no radiographic or neurological 
abnormality.  The examiner who conducted the December 1998 VA 
joints evaluation concluded that the veteran had diffuse left 
upper extremity pain that did not seem to correspond to any 
specific level as far as nerve compression or radiculopathy.  
Furthermore, at the VA peripheral nerves examination which 
was conducted on the same day as the VA joints evaluation, 
the veteran did not report any left shoulder abnormality and, 
in fact, specifically denied experiencing any pain in her 
arms or shoulders or any pain radiating from her neck into 
her arm.  Importantly, without greater neurological deficit 
related to the veteran's service-connected left shoulder 
disability, a rating greater than 20 percent for this 
disorder cannot be awarded based upon the relevant peripheral 
nerves diagnostic code.  See 38 C.F.R. § 4.124a, Code 8510.  

Even when considering the veteran's complaints of pain and 
paresthesia, no more than mild disability is shown as 
contemplated by Diagnostic Code 8510.  At times when 
examiners have noted the worst of the veteran's problems, her 
strength and mobility were nevertheless largely unimpaired.  
Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, 
38 C.F.R. § 4.40 (1999), there is no indication in the record 
that the veteran experiences a compensable loss of motion 
even at times when the pain and paresthesia are at their 
worst.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (a 
compensable evaluation is not assignable until limitation of 
motion of the arm is at the shoulder level).  To say 
otherwise would directly conflict with examiners' 
unremarkable left shoulder findings and conclusions.

Moreover, in the present case, there is no suggestion of 
disabling problems that have resulted in the veteran's disuse 
of her left shoulder.  For example, the medical examinations 
have specifically shown that the shoulder is generally 
asymptomatic, on most occasions having full range of motion, 
and having no instability, and no rotator cuff or scapular 
atrophy.  In view of the lack of medical evidence showing the 
need for inpatient or outpatient treatment of the veteran's 
service-connected left shoulder disability, the Board gives 
significant weight to the medical conclusions noted above 
regarding the lack of disabling symptoms.  The Board 
concludes, therefore, that a higher rating for the veteran's 
service-connected left shoulder disability based upon any 
functional impairment that she may experience in this joint 
due to pain, paresthesia, etc. cannot be awarded.  See 
38 C.F.R. § 4.40 and DeLuca v. Brown, 8 Vet.App. 202 (1995).  

Consequently, the Board concludes that a complete and 
thorough review of the evidence indicates that a rating 
greater than 20 percent for the veteran's service-connected 
left shoulder disability is not warranted.  In addition, the 
Board concludes, for the reasons set out above, that a rating 
greater than 20 percent for this service-connected disability 
is not warranted at any time during the pendency of this 
claim.  See Fenderson, supra.  

B.  Mechanical Low Back Pain

The service medical records reflect numerous complaints of 
low back pain.  In particular, the veteran was treated in 
March 1994 for a re-aggravation of her lumbosacral 
strain/sprain.  X-rays taken of the veteran's lumbar spine 
showed no acute or focal bony abnormality.  Bilateral lower 
extremity EMG and nerve conduction study completed in the 
following month were normal.  Several weeks thereafter, when 
the veteran complained of diffuse back pain and bilateral 
lower extremity numbness, a physical examination demonstrated 
no spasm, full range of motion, and reflexes which were 2+ 
and symmetrical in both of her upper and lower extremities.  
No physical abnormalities were shown.  MRI completed in May 
1994 showed mild posterior bulging of the discs at L5-S1 but 
no significant disc bulging or herniation, no alignment 
abnormalities, and vertebral bodies which were unremarkable.  
Due to the mild bulging of L5-S1, the veteran was referred, 
in June 1994, to Physical Therapy.  A July 1994 notation 
indicated that the veteran had complained of low back pain 
for three years with radiation into both of her lower 
extremities for six weeks.  The recommendation was made to 
rule out a herniated nucleus pulposus (HNP).  

An August 1994 examination demonstrated full range of motion 
of the veteran's back, no paraspinous muscle spasm, nontender 
spinous processes, nontender sacroiliac joint, a 
motor/sensory evaluation (distally) which was within normal 
limits, and a gait which was within normal limits.  X-rays 
taken of the veteran's lumbosacral spine showed no bony 
abnormalities.  MRI failed to show any nerve root impingement 
or HNP but did reveal some mild bulging of the disc.  No 
lesions were found.  Mechanical low back pain was assessed.  
This same assessment was also given one week later.  
Furthermore, at a November 1994 in-service examination, the 
veteran was found to have a history of low back pain and HNP.  
Two weeks later, she continued to complain of low back pain.  

Subsequently, in January 1995, mechanical low back pain was 
again noted in the service medical records.  At this time, 
limitation of motion was also found.  Four days later, the 
veteran sought treatment for complaints of numbness in her 
left lower extremity and of pain "going up and down [her] 
spine."  Mechanical low back pain, with doubtful nerve 
entrapment, was assessed.  Nerve conduction velocity (NCV) 
and EMG tests which were completed approximately one week 
later were within normal limits.  The neurological testing 
report noted that a normal EMG of the left lumbar paraspinals 
and the left lower extremity as well as the normal tibial 
H-reflex "make a left lumbar or sacral radiculopathy 
unlikely."  Additionally, x-rays taken of the veteran's 
lumbar spine showed no acute or focal bony abnormality.

In March 1995, the veteran complained of low back pain.  At 
the periodic medical examination conducted approximately one 
week later, the veteran reiterated this complaint and stated 
that the symptom began in basic training.  Chronic low back 
pain, including a P3 profile, was diagnosed.  The examination 
report noted that the veteran had undergone an MRI which 
documented disc herniation but that surgery had been 
deferred.  The March 1995 report of a Physical Evaluation 
Board indicated that the veteran had severe mechanical low 
back pain with paraspinous muscle spasm in the lumbosacral 
area "but no objective evidence," that MRI did not reveal 
any nerve root impingement or HNP, and that EMGs were within 
normal limits.  In April 1995, the veteran was treated for an 
acute exacerbation of chronic low back pain.  An examination 
demonstrated a normal gait and "good gross" range of motion 
of her lumbosacral spine.  

The veteran was discharged from active military service in 
June 1995.  At a VA general medical examination conducted in 
August 1995, the veteran made no complaints regarding her low 
back condition.  Furthermore, this evaluation provided no 
evidence of low back pathology.  The examiner did not 
diagnose a low back disability.  

After reviewing this evidence (i.e., the service medical 
records as well as the report of the August 1995 VA general 
medical examination), the RO, in the September 1995 rating 
action, granted service connection for mechanical low back 
pain and assigned a 20 percent evaluation for this 
disability, effective from June 21, 1995.  According to the 
rating decision, the RO, in assigning this compensable 
evaluation, considered the nature of the veteran's 
service-connected mechanical low back pain as analogous to 
lumbosacral strain (under Diagnostic Code 5295).  Following 
notification of this decision, the veteran perfected a timely 
appeal with respect to the issue of the evaluation of her 
service-connected mechanical low back pain.  Because the 
veteran has appealed from an initial award, consideration 
will be given as to whether a rating greater than 20 percent 
for her service-connected low back disability was warranted 
for any period of time during the pendency of her claim.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's service-connected mechanical low back pain is 
currently evaluated under the diagnostic code which rates 
lumbosacral strain.  According to this code, evidence of 
muscle spasm on extreme forward bending as well as loss of 
lateral spine motion and unilateral spine motion in the 
standing position warrants a 20 percent disability rating.  
For the higher rating of 40 percent, there must be evidence 
of severe lumbosacral strain with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, narrowing or 
irregularity of joint space, or some of this pathology with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Code 5295 (1999).  

Additionally, the Board notes that evidence of moderate 
limitation of motion of the lumbar spine warrants the 
assignment of a 20 percent disability rating.  Evidence of 
severe limitation of motion of the lumbar spine will result 
in the grant of a 40 percent disability evaluation.  
38 C.F.R. § 4.71a, Code 5292 (1999).  

Furthermore, according to the diagnostic code by which 
impairment resulting from intervertebral disc syndrome is 
rated, evidence of moderate intervertebral disc syndrome with 
recurring attacks warrants the assignment of a 20 percent 
disability rating.  Evidence of severe intervertebral disc 
syndrome with recurring attacks and intermittent relief is 
necessary for the grant of a 40 percent disability 
evaluation.  38 C.F.R. § 4.71a, Code 5293 (1999).  

With regard to the claim regarding the rating of the 
service-connected mechanical low back pain, the veteran 
testified at the February 1997 personal hearing that she 
experienced constant pain in her back as well as numbness in 
her legs.  T. at 2, 6.  She explained that she had a hard 
time standing, sitting, driving, and "try[ing] to be 
comfortable" and that she mostly "just tr[ies] . . . to lay 
around."  T. at 2.  She described an incident which occurred 
in the month prior to the hearing and which involved her back 
and right leg locking.  T. at 2-3.  According to the 
veteran's testimony, in the year prior to the hearing, her 
back had locked approximately 10 to 15 times.  T. at 3.  She 
also testified that she could bend forward or backwards only 
slightly, that she had no lateral motion, and that any 
movement (e.g., bending) caused pain.  T. at 4-5.  The 
veteran also asserted that, due to her back disability, she 
could not sit or stand for long periods of time.  T. at 5.  

Additional pertinent medical records received during the 
current appeal indicate that, in a July 1995 letter, a 
private physician explained that he was treating the veteran 
for several musculoskeletal problems, including neurological 
compression in her left sciatic nerve from the L5-S1 joint.  
Subsequently, in October 1995, the veteran sought treatment 
for complaints of chronic, recurrent back pain since basic 
training.  She reported experiencing a flare-up "at least" 
once per week.  Recurrent back strain was assessed.  Several 
weeks later in November 1995, the veteran was again treated 
for low back pain.  Furthermore, a December 1995 record 
indicated that neurological testing completed in that month 
showed no abnormality related to the veteran's lumbar spine.  
Specifically, an EMG of both of the veteran's lower 
extremities was within normal limits and MRI of her lumbar 
spine was negative.  (The report of the December 1995 MRI 
showed a disc bulge at L5-S1 without evidence of 
lateralization, disc herniations, or spinal stenosis.)  

In February 1996, the veteran described weakness in both of 
her legs as well as lower back pain since basic training in 
1991.  Low back pain was assessed.  In the following month, 
the veteran reported that her whole back hurt.  Chronic back 
pain was assessed.  Chronic low back pain was also assessed 
in April 1996 when the veteran again complained of low back 
pain since 1991.  

According to a June 1996 report, the veteran described a long 
history of low back pain with radiation to both of her legs 
and with back spasm.  MRI completed on her lumbar spine was 
within normal limits.  The assessment of chronic pain/spasm 
"all over" the back and legs was given.  

In February 1997, the veteran complained of worsening low 
back pain in the previous month.  According to the report of 
this treatment session, x-rays taken of the veteran's 
lumbosacral spine in November 1995 and MRI completed on her 
lumbosacral spine in December 1995 were negative (except for 
one mild disc bulge).  MRI completed at the time of the 
February 1997 treatment session showed an L5-S1 central disc 
protrusion with mild narrowing of both nerve root foramina.  
The narrowing was suspected to be secondary to associated 
degenerative changes with posterior osteophyte formation.  
Examination at the time of the February 1997 treatment 
session demonstrated limitation of motion of the veteran's 
back due to pain (including severe limitation of forward and 
backward bending and moderate limitation in sideward 
bending), slight forward bending on standing, tender and 
tight lumbar paraspinous muscles, no gross curvature 
abnormality, no leg length discrepancy, strength and deep 
tendon reflexes which were normal and symmetrical, and 
sensation which was decreased by 50% in stocking distribution 
of the left distal calf.  The assessment of a new lumbar HNP 
with sciatic neuropathy and increased low back pain, but no 
clear radiculopathy was shown.  

In March 1997, the veteran reported having a longstanding 
history of back pain.  Specifically, she described back pain 
which radiated into the entire aspect of both of her legs in 
no particular radicular pattern.  The veteran also reported 
having numbness in both of her calves and a tingling 
sensation in her lower extremity.  MRI showed a broad-based 
HNP at L5-S1 without nerve impingement.  The assessment of 
pain in the lower extremity, not in any radicular pattern and 
not consistent with a herniated L5-S1 compression was given.  
Thereafter, in May 1997, the veteran complained of pain "all 
down [her] spine."  

A January 1997 notation indicated that a recommendation had 
been made to have the veteran return to the clinic for lumbar 
strengthening and stretching.  According to a June 1997 
record, however, a letter had been mailed, but no response 
had been received.  Subsequent outpatient treatment records 
dated in April, May, July, and September 1998 reflect 
complaints of radiating low back pain.  

At the VA joints examination conducted in December 1998, the 
veteran reported having a history of chronic low back pain 
which radiated up to her neck and which was not postural.  
The veteran explained that she had been on bed rest "on 
numerous occasions" for flare-ups of back pain.  The veteran 
also described occasional leg pain at night and occasional 
numbness in her legs.  Physical examination showed the 
following ranges of motion of the veteran's lumbar 
spine:  forward flexion of 90 degrees, extension of 
30 degrees, rotation of 30 degrees, and lateral bending of 
40 degrees.  This evaluation also demonstrated good lordotic 
curvature, deep tendon reflexes which were 2+ and symmetrical 
in all extremities, strength of 5/5, and no evidence of 
stretch signs.  Additionally, the examiner noted that the 
veteran's sensation was "diminished in relatively a 
nonanatomic fashion with what appears to be some diminished 
sensation on the right in an L4 distribution [and] some 
diminished sensation [on the left] in an S1 distribution."  

X-rays taken of the veteran's lumbar spine showed a slight 
scoliotic curvature.  The examiner provided the impression of 
chronic low back pain without any evidence of focal nerve 
compression.  Additionally, the examiner expressed his 
opinion that the veteran's relatively frequent exacerbations 
were not associated with any distinct etiology.  

At the VA peripheral nerves examination which was conducted 
on the same day, the veteran reported having experienced low 
back pain since 1991.  She described this pain as being 
triggered by walking on occasion and as radiating down both 
of her legs posteriorly and up to her chest.  She stated that 
she occasionally experienced a tingling sensation in her big 
toes and at the bottom of her feet, that she awoke at night 
with right leg numbness, and that her leg occasionally 
"gives out" on her regardless of what she is doing at that 
time.  

Examination of the veteran's lower extremities did not reveal 
any point tenderness in her low back area.  Further 
evaluation demonstrated negative straight leg raising, motor 
strength which was 5/5 throughout with normal bulk and tone, 
no fasciculations or atrophy, a negative Tinel's sign, and a 
negative Phalen sign.  The sensory evaluation revealed 
subjective hypesthesia to fine touch and pinprick in the 
right leg below the knee (all the way down to her right toe), 
an intact position sense, and reflexes which were 2+ 
throughout and symmetric.  

The examiner concluded that, with regard to the veteran's low 
back pain, the examination "again was entirely normal."  In 
particular, the examiner noted that the evaluation 
demonstrated no evidence of lumbar radiculopathy or 
myelopathy, that the veteran's pain was not radicular in 
nature, that reflexes (including ankle jerks) were symmetric, 
and that motor strength was 5/5 throughout.  The examiner 
explained that these findings "go . . . against any lumbar 
radiculopathy or myelopathy."  Because of the examination's 
normal findings, as well as the results of the previous 
multiple MRIs which failed to reveal any significant 
pathology in the veteran's lumbosacral spine, the examiner 
expressed his opinion that the veteran's low back pain is 
musculoskeletal in nature.  

Additionally, the examiner concluded that the examination 
demonstrated no evidence of peripheral neuropathy.  The 
examiner explained that peripheral neuropathy is generally 
bilateral and that, in the present case, the sensation in the 
veteran's left leg is normal, her reflexes are all normal, 
and recent nerve conduction studies also failed to show any 
neuropathic changes.  Further, the examiner noted that 
bilateral reflexes noted on the nerve conduction study were 
not significant in light of a normal clinical examination.  

The Board acknowledges the veteran's repeated complaints of 
pain in her low back and numbness in both of her legs as well 
as her reports of a tingling sensation in her big toes and at 
the bottom of her feet.  Additionally, the Board notes that 
post-service medical records (specifically, those dated in 
February 1997) reflect the presence (by MRI) of an L5-S1 
central disc protrusion with mild narrowing of both nerve 
root foramina and of limitation of motion of the veteran's 
back due to pain (including severe limitation of forward and 
backward bending and moderate limitation in sideward 
bending), slight forward bending on standing, tender and 
tight lumbar paraspinous muscles, and sensation which was 
decreased by 50% in stocking distribution of the left distal 
calf.  The findings resulted in the assessment of a lumbar 
HNP with sciatic neuropathy and increased low back pain.  

Importantly, however, the February 1997 evaluation also 
showed no gross curvature abnormality, no leg length 
discrepancy, and strength and deep tendon reflexes which were 
normal and symmetrical.  Additionally, the examiner who 
conducted this evaluation concluded that no clear 
radiculopathy was shown.  

Moreover, the medical evaluations completed after the 
February 1997 examination fail to associate any significant 
pathology to the veteran's service-connected low back pain.  
In particular, a March 1997 MRI showed a broad-based HNP at 
L5-S1 but found no nerve impingement.  Furthermore, although 
the December 1998 VA orthopedic examination demonstrated some 
limitation of motion of the veteran's lumbar spine, this 
evaluation also showed good lordotic curvature, deep tendon 
reflexes which are 2+ and symmetrical in all extremities, 
strength of 5/5, and no evidence of stretch signs.  Although 
this examiner noted that the veteran's sensation is 
"diminished in relatively a nonanatomic fashion with what 
appears to be some diminished sensation on the right in an L4 
distribution [and] some diminished sensation [on the left] in 
an S1 distribution," the examiner concluded that no evidence 
of focal nerve compression was shown.  

Furthermore, although the December 1998 neurological 
examination indicated the presence of subjective hypesthesia 
to fine touch and pinprick in the right leg below the knee 
(all the way down to her right toe), the examiner who 
conducted this examination specifically stated that the 
evaluation "again was entirely normal."  In particular, the 
neurological examination demonstrated no point tenderness in 
the veteran's low back area and no evidence of lumbar 
radiculopathy, myelopathy, or peripheral neuropathy; pain 
which was not radicular in nature; reflexes (including ankle 
jerks) which were symmetrical and normal; motor strength 
which was 5/5 throughout; and normal sensation in the left 
leg.  

Based on a complete and thorough review of these pertinent 
medical records, the Board concludes that the veteran's 
service-connected mechanical low back pain is currently 
manifested by complaints of pain in her low back as well as 
numbness and tingling sensations in her lower extremities and 
by medical findings of a broad-based HNP at L5-S1 without 
nerve impingement, the presence of subjective hypesthesia to 
fine touch and pinprick in her right leg below her knee (all 
the way down to her right toe), only slight limitation of 
motion of her lumbar spine, strength and deep tendon reflexes 
(including ankle jerks) which are normal and symmetrical, a 
good lordotic curvature, normal sensation in her left leg, 
and no gross curvature abnormality, leg length discrepancy, 
radiculopathy, point tenderness in her low back area, lumbar 
radiculopathy, myelopathy, peripheral neuropathy, or focal 
nerve compression.  Significantly, the examiner who conducted 
the December 1998 VA peripheral nerves examination 
specifically stated that the evaluation was entirely normal.  

These relatively negative findings do not demonstrate severe 
lumbosacral strain resulting in a listing of the veteran's 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, narrowing or irregularity of joint space, or some of 
this pathology with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Code 5295 (1999).  Additionally, these 
recent medical records do not show evidence of severe 
limitation of motion of the veteran's lumbar spine.  See 
38 C.F.R. § 4.71a, Code 5292 (1999).  Consequently, a rating 
higher than the currently assigned evaluation of 20 percent, 
based upon limitation of motion of the lumbar spine or 
lumbosacral strain, is not warranted.  

Furthermore, while the veteran has continuously complained of 
experiencing chronic pain in her low back and numbness in 
both of her legs, as well as occasional episodes of a 
tingling sensation in her big toes and at the bottom of her 
feet, the fact remains that the recent medical evaluations 
have failed to demonstrate any significant neurological 
deficit associated with her service-connected low back 
disability.  In fact, the most recent neurological 
examination was entirely normal.  Without competent evidence 
of a severe intervertebral disc syndrome resulting in 
recurring attacks with intermittent relief, a rating higher 
than the currently assigned evaluation of 20 percent, based 
upon intervertebral disc syndrome, cannot be awarded.  See 
38 C.F.R. § 4.71a, Code 5293 (1999).

As the Board discussed earlier in this decision, although 
regulations recognize that a part which becomes painful on 
use must be regarded as seriously disabled, 38 C.F.R. § 4.40, 
the lack of findings of significant symptomatology, as 
explained above, leads the Board to conclude that functional 
losses experienced as a result of pain, flare-ups, etc. are 
sufficiently compensated by the 20 percent rating already 
assigned.  In other words, the problems experienced by the 
veteran do not equate to greater than moderate limitation of 
motion (Diagnostic Code 5292), or greater than moderate 
intervertebral disc syndrome (Diagnostic Code 5293), or 
greater than the disability described by the criteria for a 
20 percent rating under Diagnostic Code 5295.  Since each of 
the potentially applicable Diagnostic Codes contemplate 
limited motion, assignment of separate ratings would violate 
the rule against pyramiding as set forth in 38 C.F.R. § 4.14 
(1999). 

The Board acknowledges that the examiner who conducted the 
December 1998 VA orthopedic examination stated (apparently 
based upon the veteran's assertions of numerous episodes of 
bed rest due to flare-ups of her back pain) that the veteran 
has relatively frequent exacerbations of her low back 
symptomatology.  Significantly, however, the present case 
presents no suggestion of disabling problems that have 
resulted in incapacitating episodes.  For example, although 
the most recent medical evidence reflects the presence of 
subjective hypesthesia to fine touch and pinprick in the 
veteran's right leg below her knee (all the way down to her 
right toe) and some limitation of motion of her lumbar spine, 
these records also demonstrate strength and deep tendon 
reflexes (including ankle jerks) which are normal and 
symmetrical, a good lordotic curvature, and normal sensation 
in her left leg.  There is no gross curvature abnormality, 
leg length discrepancy, radiculopathy, point tenderness in 
her low back area, lumbar radiculopathy, myelopathy, 
peripheral neuropathy, or focal nerve compression.  In fact, 
the December 1998 VA peripheral nerves examination was found 
to be "entirely normal."  

In view of the lack of medical evidence suggesting the need 
for inpatient or regular outpatient treatment of the 
veteran's service-connected low back disability, the Board 
gives significant weight to the medical conclusions 
suggesting only minimal problems.  The Board concludes, 
therefore, that a higher rating for the veteran's 
service-connected low back disability based upon any 
functional impairment that she may experience in her low back 
cannot be awarded.  See 38 C.F.R. § 4.40 and DeLuca v. Brown, 
8 Vet.App. 202 (1995).  

Consequently, the Board concludes that a complete and 
thorough review of the evidence indicates that a rating 
greater than 20 percent for the service-connected mechanical 
low back pain is not warranted.  In addition, the Board 
concludes, for the reasons set out above, that a rating 
greater than 20 percent for this service-connected disability 
is not warranted at any time during the pendency of this 
claim.  See Fenderson, supra.  


ORDER

The appeal for service connection for depression, for a 
higher rating for residuals of a left foot bunionectomy, or 
for a total rating based on individual unemployability is 
dismissed.  

A rating greater than 20 percent for a left shoulder 
disability is denied.  

A rating greater than 20 percent for mechanical low back pain 
is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

